THE THIRTEENTH COURT OF APPEALS

                                    13-16-00631-CV


                         VIPER S.W.D., LLC
                                v.
   JACKSON COUNTY APPRAISAL DISTRICT, JACKSON COUNTY APPRAISAL
  REVIEW BOARD, AND DONNA ATZENHOFER, IN HER OFFICIAL CAPACITY AS
             JACKSON COUNTY TAX ASSESSOR/COLLECTOR


                                    On Appeal from the
                      24th District Court of Jackson County, Texas
                              Trial Cause No. 10-9-13831


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be vacated in part and affirmed

in part.   The Court orders the judgment of the trial court VACATED IN PART and

AFFIRMED IN PART. Costs of the appeal are adjudged appellant.

       We further order this decision certified below for observance.

March 15, 2018